



THIRD AMENDMENT TO
GUARANTEE OF PAYMENT
(LIMITED)


THIS THIRD AMENDMENT TO GUARANTEE OF PAYMENT (this “Amendment”) is executed as
of July 7, 2016, by CONNECTICUT WATER SERVICE, INC., a Connecticut corporation
(hereinafter referred to as the “Guarantor”), in favor of CoBANK, ACB, a
federally chartered instrumentality of the United States (hereinafter referred
to as “CoBank”).


BACKGROUND


A.    The Guarantor has executed and delivered to CoBank that certain Guarantee
of Payment (Limited) dated as of October 29, 2012, and an Amendment to Guarantee
of Payment (Limited) dated as of March 5, 2013, and a Second Amendment to
Guarantee of Payment (Limited) dated as of June 1, 2016 (collectively, the
“Existing Guarantee”) pursuant to which the Guarantor has guaranteed, among
other things, payment of certain obligations of its wholly-owned subsidiary, The
Connecticut Water Company (the “Company”), to CoBank as more particularly
described in the Existing Guarantee as the “Guaranteed Obligations.”


B.     The obligations under the Existing Guarantee are set forth in that
certain Master Loan Agreement No. RI1087 dated as of October 29, 2012 (the
“Master Loan Agreement”), as supplemented by that certain Promissory Note and
Single Advance Term Loan Supplement No. RI1087T01 in a principal amount not to
exceed $8,000,000.00 and dated as of even date with the Master Loan Agreement,
and by that certain Promissory Note and Single Advance Term Loan Supplement No.
RI1087T02 in a principal amount not to exceed $14,795,000.00 and dated as of
even date with the Master Loan Agreement, and by that certain Promissory Note
and Single Advance Term Loan Supplement No. RI1087T03 in a principal amount not
to exceed $17,045,000.00 and dated as of even date with the Master Loan
Agreement, and by that certain Promissory Note and Single Advance Term Loan
Supplement No. RI1087T04 in a principal amount not to exceed $14,805,000.00 and
dated as of even date with the Master Loan Agreement, and by that certain
Promissory Note and Single Advance Term Loan Supplement No. RI1087105 in a
principal amount not to exceed $14,550,000.00 and dated as of March 5, 2013, and
by that certain Promissory Note and Single Advance Term Loan Supplement No.
RX1087T06 in a principal amount not to exceed $30,000,000 and dated as of June
1, 2016. The Master Loan Agreement, as supplemented, is referred to in the
Existing Guaranty as the (“Loan Agreement”).


C.    The Company has requested an increase to the Loan Agreement and CoBank is
willing to extend the additional credit to the Company provided that the
Guarantor agrees to guarantee this additional loan.


D.     In satisfaction of the condition and intending to benefit by the
extension of additional credit by CoBank to the Company, the Guarantor is
entering into this Amendment.







--------------------------------------------------------------------------------





NOW, THEREFORE, in order to induce CoBank to extend additional credit to the
Company and for good and valuable other consideration, the receipt and
sufficiency of which are hereby acknowledged, the Guarantor and CoBank agree to
amend the Existing Guarantee as follows:


1.
The Loan Agreement as defined in the Existing Guarantee is hereby amended to
include that certain Promissory Note and Single Advance Term Loan Supplement No.
RX1087T07 in a principal amount not to exceed $19,930,000 and dated as of July
7, 2016.



2.
All references in the Existing Guarantee to the Guaranteed Obligation shall
include all obligations under the Loan Agreement, as such term has been amended
by this Amendment.



3.
To the extent not inconsistent herewith, all other terms and conditions of the
Existing Guarantee shall remain in full force and effect and the Guarantor
hereby ratifies and confirms its guarantee of the Guaranteed Obligations of the
Company, as amended by this Amendment.



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date shown above by their duly authorized officers.


CONNECTICUT WATER SERVICE, INC.    




By: /s/ David C. Benoit                


Name: David C. Benoit                    


Title: Senior Vice President – Finance and CFO        




COBANK, ACB




By: /s/ Shannon Smith                    


Name: Shannon Smith                    


Title: Assistant Corporate Secretary            








2



--------------------------------------------------------------------------------






NOTICE TO BORROWER
THE FOLLOWING DISCLOSURE RELATES TO THE AT RISK NATURE OF THE EQUITY INVESTMENT
REQUIRED AS A CONDITION TO AN EXTENSION OF CREDIT. PLEASE READ THESE MATERIALS
CLOSELY WHEN EVALUATING THE PROPOSED CREDIT TERMS.
You have received, or the bank has made available to you, the bank’s most recent
annual report, the most recent quarterly report, a copy of the Bylaws, and a
copy of the current Capital Plan.
As a condition to the extension of credit, borrowers are required to own equity
in the bank. Equity ownership requirements are established by the board of
directors from time to time as set forth in the Capital Plan. Currently the
Capital Plan requires each active stockholder to own a minimum investment of the
bank’s capital of $1,000 or 2 percent of the loan, whichever is less. After this
minimum level is achieved, all future capitalization requirements will be made
through retained patronage earnings and no additional out-of-pocket equity
purchases beyond the initial investment will be required. Equity of owners whose
current investment is above target level will be available for retirement until
the target equity level is reached. The Capital Plan may be amended from time to
time by the board of directors. Such amendments may increase the amount of
capital required to be invested to maintain a loan.
Equity will be retired and patronage distributions will be made in accordance
with the Bylaws and Capital Plan, as may be amended from time to time.
ALL EQUITY IN THE BANK: (1) IS RETIREABLE ONLY AT THE DISCRETION OF THE BOARD OF
DIRECTORS AND THEN ONLY IF MINIMUM CAPITAL STANDARDS ESTABLISHED BY LAW ARE MET;
AND (2) IS AN INVESTMENT IN THE BANK THAT IS AT RISK AND SHOULD NOT BE
CONSIDERED EQUIVALENT TO A COMPENSATING BALANCE. AT PRESENT, THE BANK MEETS ITS
MINIMUM CAPITAL STANDARDS AND KNOWS OF NO REASON WHY IT SHOULDN’T CONTINUE TO
MEET THOSE STANDARDS ON THE BANK’S NEXT EARNINGS DISTRIBUTION DATE.







